 


                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

    TORGER MCRAE                                                               PLAINTIFF

    v.                                 Civil No. 1:18-CV-01018

    CAMERON OWENS, Administrator
    Ouachita County Detention Center                                         DEFENDANT

                                           JUDGMENT

         For the reasons stated in the Memorandum Opinion of even date, Defendant Cameron

Owens’ Motion for Summary Judgment (ECF No. 39) is hereby GRANTED.

         Plaintiff’s condition of confinement claims based on cracked dinner trays put on the floor

during chow, no rags or bottles provided to sanitize the bathroom, and hot food being served cold

are DISMISSED WITHOUT PREJUDICE. All other claims against Defendant Owens are

DISMISSED WITH PREJUDICE.

         All of Plaintiff’s claims against all Defendants have now been dismissed. This case is

DISMISSED in toto.

           IT IS SO ORDERED, this 19th day of March 2019.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




 
